      Case 3:18-cv-03052-K Document 34 Filed 02/27/19                Page 1 of 1 PageID 87



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 DIANNA L. WOOD,

 Plaintiff,                                                  Case No. 3:18-cv-03052-K

 v.
                                                           Honorable Judge Ed Kinkeade
 SELECT PORTFOLIO SERVICING, INC.,

 Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff DIANNA L.

WOOD and the Defendant, SELECT PORTFOLIO SERVICING, INC., through their respective

counsel that the above-captioned action is dismissed, with prejudice, pursuant to Federal Rule of

Civil Procedure 41. Each party shall bear its own costs and attorney fees.


Dated: February 27, 2019                              Respectfully Submitted,

DIANNA L. WOOD                                        SELECT PORTFOLIO SERVICING, INC.

/s/ Omar T. Sulaiman                                  /s/ Kevin Teters (with consent)
Omar T. Sulaiman                                      Kevin Teters
Counsel for Plaintiff                                 Counsel for Select Portfolio Servicing, Inc.
Sulaiman Law Group, LTD                               Holland & Knight LLP
2500 S. Highland Ave., Ste. 200                       200 Crescent Court, Suite 1600
Lombard, Illinois 60148                               Dallas, Texas 75201
Phone: (630) 575-8181                                 Phone: (214) 964-9408
osulaiman@sulaimanlaw.com                             kevin.teters@hklaw.com
